Citation Nr: 1140071	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1976 to February 1979 and from July 1979 to August 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for diabetes mellitus.  


FINDING OF FACT

Chronic Type II diabetes mellitus has been shown to have originated during active service.  


CONCLUSION OF LAW

Chronic Type II diabetes mellitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for chronic Type II diabetes mellitus.  As such, no discussion of VA's duty to notify and to assist is necessary.  
Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Veteran' service treatment records make no reference to chronic diabetes mellitus.  The service documentation does reflect that the Veteran was repeatedly diagnosed with and treated for hypoglycemia.  Clinical documentation dated in July 1993 states that the Veteran had an episode of "recent hypoglycemia" and received diet counseling.  He was reported to have a "strong [family history] of [diabetes mellitus]."  An assessment of "[reduced blood sugar] exacerbated by diet, [weight] loss, exercise and sweating" was advanced.  The treating military medical personnel opined that "metabolic aberration [secondary to weight] loss, diet, and exercise is [the] etiology of 'hypoglycemia.'"  Clinical documentation dated in October 1993 notes that the Veteran was seen for dehydration and hypoglycemia.  An assessment of "idiopathic hypoglycemia (postprandial)" was advanced.  A January 1994 treatment entry states that the Veteran complained of a history of reduced blood sugar.  An assessment of "hypoglycemia by [history] exacerbated by dehydration" was advanced.  A May 1994 treatment entry notes that the Veteran complained of lightheadedness.  An assessment of "dehydration/hypoglycemia" was advanced.  A June 1995 treatment record states that the Veteran complained of hypoglycemic symptoms.  An assessment of "hypoglycemia - symptomatic [with] exertion" was advanced.  An October 1995 treatment record states that the Veteran complained of hypoglycemic symptoms.  He was noted to have a three year history of hypoglycemia.  An assessment of a hypoglycemic episode was advanced.  

At his July 1996 physical examination for service separation, the Veteran was reported to have a history of idiopathic hypoglycemia.  The military examiner commented that the Veteran "hypoglycemia recurs esp[ecially] during hot times of year and during periods of exercise."

A June 1998 VA hospital summary indicates that the Veteran had a "possible history of hypoglycemia."  
Post-service clinical documentation from the Corpus Christi, Texas, naval medical facility dated in December 2005 notes that the Veteran had new onset Type II diabetes mellitus.  

In his October 2006 notice of disagreement, the Veteran conveyed that his "diabetes was a secondary condition to hypoglycemia."  

At a May 2008 VA examination for compensation purposes, the Veteran presented a history of hypoglycemia since approximately 1984 and Type II diabetes mellitus since 2005.  The Veteran was diagnosed with diabetes mellitus.  The examiner commented that:

In my opinion, it is possible that, as [the military physician] stated in 1993, his clinic visits have more to do with his heat exhaustion at the time.  You will recall that he had been put on a strict weight loss and exercise regime by the Navy and I believe as [the military physician] stated, that the heat exhaustion was throwing his electrolytes off and causing his hypoglycemia.  Of note, the patient's family history was significant for diabetes in his dad and mom.  Currently, he does have diabetes which was diagnosed in 2005 but had not treated with medications for diabetes until after military service.  However, medical literature supports episodes of hypoglycemia as manifestations of early diabetes and therefore, it is at least as less (sic) likely than not that the diabetes is due to or the result of an inservice event, injury or disease.  (emphasis added).  

In a November 2009 addendum to the May 2008 VA examination report, the examiner commented that:

I have reviewed the lab reports from 1996 and find on reading them a marginally elevated blood sugar of 102 where normal is 65-100.  While this is marginally elevated and now considered pre- metabolic syndrome, there is no diagnosis for diabetes and no treatment for diabetes.  All of the data in the [service treatment records] pertains to hypoglycemia (low blood sugar), not diabetes.  Therefore, the current diagnosis of diabetes is less likely as not related to the events occurring during active duty service.  

The Veteran was repeatedly treated for idiopathic hypoglycemia over several years during active service.  The May 2008 VA examination report conveys that as the "medical literature supports episodes of hypoglycemia as manifestations of early diabetes," it was at least as likely as not that the Veteran's Type II diabetes mellitus was due to active service.  The November 2009 addendum to the May 2008 examination report concludes that "the current diagnosis of diabetes is less likely as not related to the events occurring during active duty service" as there was no inservice diagnosis of or treatment for diabetes mellitus.  However, the examiner neither discussed nor otherwise expressly refuted either the "medical literature" or his prior conclusion that the Veteran's inservice hypoglycemic episodes were likely initial manifestations of his subsequently diagnosed chronic Type II diabetes mellitus.  Such an omission lessens the probative value of the November 2009 addendum.  

Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic Type II diabetes mellitus is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic Type II diabetes mellitus.  



ORDER

Service connection for chronic Type II diabetes mellitus is granted.   



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


